     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 1 of 32



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
SECURITIES AND EXCHANGE             )
COMMISSION,                         )
                                    )
                     Plaintiff,     )          Civil Action
v.                                  )          No. 18-11926-PBS
                                    )
GREGORY LEMELSON and LEMELSON       )
CAPITAL MANAGEMENT, LLC,            )
                                    )
                     Defendants,    )
                                    )
and                                 )
                                    )
THE AMVONA FUND, LP,                )
                                    )
               Relief Defendant.    )
______________________________      )


                        MEMORANDUM AND ORDER

                            April 6, 2021

Saris, D.J.

                             INTRODUCTION

     This dispute centers on an enforcement action brought by the

United States Securities and Exchange Commission (SEC) against

defendants Gregory Lemelson; Lemelson Capital Management, LLC

(LCM); and the Amvona Fund, LP.      The SEC alleges that defendants

Lemelson and LCM violated Section 10(b) of the Exchange Act and

Rule 10b-5 and Section 206(4) of the Advisers Act and Rule 206(4)-

8. Specifically, the SEC claims that the defendants engaged in an

unlawful   “short-and-distort      scheme”     involving     fraudulent,


                                      1
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 2 of 32



deceptive, or manipulative conduct.           Dkt. 131 at 4. The SEC brings

separate   claims   based    on   theories     of   unjust   enrichment    and

constructive trust against the Amvona Fund.

     The defendants have moved for summary judgment, arguing that

the SEC has not met its burden on either the alleged Rule 10b-5

violation or the alleged Rule 206(4)-8 violation.                 The SEC, in

turn, has moved for partial summary judgment, seeking dismissal of

the defendants’ affirmative defense of selective enforcement.

     For   the   reasons    set   forth   below,    the   Court   DENIES   the

defendants’ motion for summary judgment (Dkt. 124) and ALLOWS the

SEC’s motion for partial summary judgment (Dkt. 121).

                              Factual Background

     The following facts are taken from the parties’ statements of

material fact and the associated exhibits.             Except as otherwise

noted, the facts are undisputed.

I.   Alleged false or misleading statements

     LCM is the investment adviser to the Amvona Fund.               In 2014,

through the Amvona Fund, Lemelson took a short position in shares

of the stock of Ligand Pharmaceuticals, Inc. (Ligand).                Between

June 2014 and October 2014, Lemelson participated in interviews

and authored several research reports concerning Ligand.                   Four

statements from these interview appearances and reports are now

challenged by the SEC as fraudulent misrepresentations.

     A.    Statement 1

                                          2
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 3 of 32



     After taking the short position in Ligand, Lemelson published

a 25-page report expressing his opinion that Ligand’s stock was

overvalued.     Lemelson based this theory on his belief that demand

for Promacta, Ligand’s largest royalty-generating asset, would

soon be eliminated by competitor drugs. Specifically, he theorized

that the Hepatitis C drug Sovaldi would soon replace Promacta,

which is in part used as a supportive therapy for Hepatitis C

patients.    The SEC alleges that Promacta and Sovaldi are not direct

competitors because Promacta does not treat Hepatitis C.

     Two days later, Ligand’s Investor Relations representative

Bruce Voss contacted Lemelson by phone to discuss the report.

Accounts of the substance of the phone conversation are disputed.

Prior to the conversation, Voss had been advised via email by

Ligand’s    CEO,   John   Higgins,    to   not    “jump      into    content   or   a

rebuttal” with Lemelson.            Dkt. 127-9 at 1.            Voss testified,

however,    that     during   the   call   he    in   fact    actively     rebutted

Lemelson’s theory that Promacta would be squeezed out of the

market.     See Dkt. 133-2 at 18 (“I recall on that conversation

telling     Father     Lemelson     that   Promacta       has       more   approved

indications than hepatitis C and more to come and more geographies

than it’s in now.”). Lemelson, meanwhile, indicated in notes taken

after the call that Voss “said the company [Ligand] agreed that

Gilead’s drug would eliminate the need for Promacta and understood

that.”     Dkt. 127-12 at 2. In support of this conclusion, Lemelson

                                           3
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 4 of 32



relies on the fact that, during the call, Lemelson had stated that

Promacta was going away and asked Voss, “don’t you agree?”—a

question to which Voss responded with silence.                   Dkt. 126 ¶¶ 18–

20.   Voss,    for    his   part,   explained     that    he    had    interpreted

Lemelson’s phrase “don’t you agree” as a “personal tick” and a

rhetorical question. See Dkt. 127-10 at 18. In either case, Higgins

emailed    Voss      afterwards,    implying    that     Voss    had   “tacit[ly]

agree[d]” with Lemelson that Promacta was basically going away.

Dkt. 127-13 at 1.

      The next day, on June 19, 2014, Lemelson was interviewed by

a radio outlet called Benzinga.         In one of the statements that is

now challenged by the SEC, Lemelson claimed during the interview

that Ligand’s Investor Relations representative had “basically

agreed” that Promacta was going away.            Dkt. 127 ¶ 15.         During the

interview, Lemelson repeatedly referred to “the Ligand short.”

Dkt. 132 at 10.       Ligand’s stock price fell during, and immediately

in the aftermath of, the interview.

      B.      Statements 2 & 3

      Viking Therapeutics (Viking) is a start-up company with which

Ligand had entered into a licensing agreement.                 At the time of the

closing of the Viking-Ligand transaction, Ligand had taken an

approximately 50% stake in Viking.             Lemelson did not hold a short

position in Viking at this time.



                                          4
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 5 of 32



     On July 1 2014, Viking released a Form S-1.1           In a July 3,

2014 report, Lemelson cited the Form S-1 for the proposition that

Viking had “not yet even consulted with [its auditors] on any

material issues.    The financial statements provided on the S1 are

accordingly unaudited.”      Dkt. 127-15 at 10.      He further claimed

that, based on Viking’s public filings, Viking “does not intend to

conduct any preclinical studies or trials.”          Dkt. 127-15 at 7.

Lemelson had expressed in the report that LCM was short shares of

Ligand stock.

     In the July 1, 2014 Form S-1, Viking had in fact expressed

that its 2013 financial information was derived from “audited

financial statements included elsewhere in this prospectus.”           Dkt.

127-19 at 8.    The Form S-1 also expressly explained that Viking

expected to enlist third parties to perform clinical trials for a

variety of its drugs.     See, e.g., Dkt. 127-19 at 6 (“We intend to

rely on third parties to conduct our preclinical studies and

clinical   trials   and   perform   other   tasks   for   us.”   (emphasis

removed)); Dkt. 133-24 at 2 (“We expect to commence Phase 2

clinical trials for both VK0612 and VK5211 in early 2015 and to




1 A Form S-1, or a “Registration Statement under the Securities
Act of 1933,” is filed by a company seeking to make a public stock
offering. See, e.g., Versyss Inc. v. Coopers & Lybrand, 982 F.2d
653, 654 (1st Cir. 1992).



                                       5
        Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 6 of 32



complete the clinical trials in 2016.”). On the basis of the July

1, 2014 Form S-1, the SEC challenges as false and misleading

Lemelson’s     July   3,   2014   statements   about   Viking’s    unaudited

financials (Statement 2) and intention to conduct clinical trials

(Statement 3).

        C.   Statement 4

        In an August 14 report, Lemelson stated that “[o]n August 4,

2014, Ligand released their Q2 earnings report and financial

statements in which the company boasted that it was debt free.

Prior to this August 4 release, the company’s liabilities exceeded

tangible assets, meaning the company was insolvent.” Dkt. 127-23

at 2.    He further stated that, “[o]n August 11, [Ligand] announced

that they would be taking on $225 million in new debt, vis–à–vis

a new convertible debt offering. If the bond offering succeeds,

the company’s liabilities will again far exceed its assets, and

the company will be technically insolvent once more.”             Id.

        Shortly thereafter, in an August 22 report, Lemelson wrote

that Ligand had “issued $245 million in new debt against [Ligand’s]

tangible equity of just $21,000, giving rise to a debt to tangible

equity ratio of 11,667-to-1 (that is to say, $11,667 dollars in

debt for every $1 dollar in tangible common shareholder equity).”

Dkt. 127-24 at 3. Similarly, he stated that Ligand’s “shareholders

have only the protection of $21,000 in tangible equity to shield

them from $245 million in debt.”        Id. at 6. Both the August 14 and

                                         6
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 7 of 32



the August 22 reports disclosed that LCM had a short position in

Ligand stock.

      Ligand’s     CEO,   John     Higgins,   stated    in    his   deposition

testimony   that    Ligand   was    not   insolvent    and   had    never   been

insolvent during his tenure with the company.

II.   Allegations     Surrounding      Lemelson’s      Selective-Enforcement

      Defense

      A.    Communications at Ligand

      Lemelson alleges that several Ligand employees made mocking

statements about him in email correspondence.                For instance, he

cites evidence that Ligand employees referred to Lemelson as

“lamelson,” “a quack,” “slimy,” and a “narcissistic psychopath.”

Dkt. 136-4 at 1; Dkt. 136-6 at 1; Dkt. 136-9 at 1.

      As is relevant here, Lemelson also cites multiple examples

showing that Ligand employees mocked his status as an ordained

Orthodox priest.      For instance, he cites an email chain in which

one Ligand employee asked of Lemelson’s actions, “does being a

priest make that ok?”        Dkt. 136-9 at 1.           As another example,

Lemelson points to an email in which Bruce Voss wrote, “BTW,

Lemelson is an ordained Eastern Orthodox priest, and is constantly

photographed in his priestly robes and collar. It would be funny

if it wasn’t my client!”         Dkt. 136-10 at 1.

      B.    Referral to the SEC



                                          7
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 8 of 32



      On its website, the SEC maintains a publicly accessible “tips,

complaints, and referrals” (TCR) system for persons with knowledge

of potential violations of the securities laws to report relevant

information.    Ligand and its counsel filed two TCRs, one in 2014

and   another   in   2015.   Before   this   case   was   filed,   Ligand’s

representative and counsel met twice with the SEC Division of

Enforcement staff regarding the two TCRs—once in September 2014

and again in June 2015.       At the September 2014 meeting, Ligand

representatives used a PowerPoint presentation which included

photos of Lemelson in his priestly robes.              This presentation

accused Lemelson of engaging in an “affinity fraud.”          Dkt. 127-36

at 23.

      In addition to the September 2014 and June 2015 meetings,

Ligand’s counsel also communicated with SEC staff by email and

telephone between September 2014 and March 2018.          Ligand’s counsel

asked the SEC for updates on the investigation into Ligand, but

the SEC staff informed Ligand’s counsel that they could not provide

any detailed information about the investigation.

      In October of 2014, Higgins wrote an email to Ligand’s Board

in which he explained: “With the recent stock weakness, it is

obvious we continue to be impacted by the Lemelson shorting and

related reports. Selling is leading to more technical selling and

shorting. We continue to work with our attorneys to lean on the



                                       8
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 9 of 32



SEC to get an injunction on Lemelson’s activities.” Dkt. 136-22 at

1.

     C.    The SEC Investigation

          1.    The SEC Authorization Process

     The staff of the SEC’s Division of Enforcement is responsible

for recommending that the Commission authorize the filing of a

civil enforcement action.      After receiving notice, the putative

defendants in the action are given the opportunity to address the

recommendation through a “Wells process.”      See Dkt. 123 ¶ 18.      This

process involves written submissions by the putative defendants

and meetings with SEC officers.      The initial recommendation that

a civil enforcement action be filed and the Wells submissions are

then reviewed by senior officers and staff in both the SEC’s

Division of Enforcement and each relevant Division and Office

within the SEC.

     At the next step in the process, the SEC’s Commissioners

consider the recommendation, which is held to a vote.        At the time

that that the recommendation to file a civil enforcement action

against the defendants in the present case was considered, the SEC

had four Commissioners.

     Ligand’s lead outside counsel, Bradley J. Bondi, was once

employed by the SEC.       All but one of the Commissioners were

acquaintances of Bondi.      The SEC’s 30(b)(6) designee testified

that one of the Commissioners, Hester Peirce, is friends with Bondi

                                      9
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 10 of 32



and talked with him a “couple of times per year.”         Dkt. 123-14 at

77. The designee further explained, however, that Pierce and Bondi

have “never discussed this case or any other SEC business when

they talk or communicate.”     Id.

        2.      Events Preceding the Investigation

     Ligand’s representatives met with members of the SEC’s Boston

regional office on September 25, 2014.       Ligand sought to convince

the SEC to bring an enforcement action against the defendants,

presenting a PowerPoint slide deck to the Commission.         Among other

allegations, Ligand argued before the SEC that Lemelson had engaged

in an “affinity fraud.”       Dkt. 127-36 at 21.       The SEC’s Boston

regional office informed Ligand after the meeting that it would

not open an investigation into Lemelson.

     At some point after the meeting with the Boston regional

office, Ligand changed counsel and hired Bondi.          Bondi contacted

a former colleague at the SEC and arranged for a second meeting

between SEC staff and Ligand at the SEC’s Washington, D.C. regional

office on June 8, 2015.     The SEC filed its complaint against the

defendants on September 12, 2018.

        3.      Communications with Ligand’s Counsel

     The SEC’s Investor Bulletin states that, as a policy, the SEC

“will not confirm or deny the existence of an investigation unless

the SEC brings charges against a person or entity involved.

Enforcement also will not provide updates on the status of any

                                      10
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 11 of 32



pending SEC investigation.”            Dkt. 136-26 at 1.     In September 2017,

Bondi emailed several SEC staff asking about the status of the

investigation into the defendants.                  Virginia Rosado Desilets,

senior counsel for the SEC, responded, explaining that the email

recipients       could    not   share    information      about    the   nonpublic

investigation       into     Ligand,     aside     from   the     fact   that   the

investigation is ongoing.

           4.       Refusal to Grant Defendants’ Counsel’s Request for

                    a Meeting

     Lemelson’s       current      counsel,    Douglas    Brooks,    requested    a

meeting with the SEC before it filed a complaint containing its

new claim under the Investment Advisers Act. The Commission denied

this request for a second meeting.                 The parties dispute whether

Attorney Brooks was given a reason for the denial of his request.

The defendants allege that the Commission explained that it was

denying    Brooks’       request   because    Lemelson’s    prior    counsel    was

already granted a meeting with the Commission.                  The SEC contends

that it did not offer a reason for denying the request for a

meeting.        It also points to the SEC’s Enforcement Manual, which

states that “[a] Wells recipient generally will not be accorded

more than one post-Wells meeting.” Dkt. 139 at 29.

           5.       Questioning of Lemelson

     During the investigation, Lemelson provided testimony for

approximately 27 hours on July 20-22, 2016. During the questioning

                                              11
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 12 of 32



on July 22, 2016, Lemelson was asked about an email in which he

appeared to compare himself to activist investors like Bill Ackman,

Michael Burry, and Harry Markopolos, as well as to Ghandi, Jesus,

and Martin Luth King, Jr.      Specifically, Lemelson was asked, “Did

Socrates, Martin Luther King, Ghandi or the son of God have a

financial   incentive    to   cause   investors   to   sell   stock      in   a

particular company to bring the price down?” Dkt. 136-32 at 7.

                                   DISCUSSION
I.    Legal Standard

      Under Rule 56 of the Federal Rules of Civil Procedure, a party

is entitled to summary judgment when “the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P. 56(a).

“[A]t summary judgment a court must view the record in the light

most favorable to the nonmoving party and draw all reasonable

inferences in favor of the same.”           Chadwick v. WellPoint, Inc.,

561 F.3d 38, 41 (1st Cir. 2009) (citation omitted).             “A genuine

[dispute] exists when, based on the evidence, a reasonable jury

could resolve the issue in favor of the non-moving party.”            Napier

v. F/V DEESIE, Inc., 454 F.3d 61, 66 (1st Cir. 2006).

II.   Analysis

      A.    The Defendants’ Motion for Summary Judgment

      In their motion for summary judgment, the defendants argue

that the four challenged statements (1) had no impact on Ligand’s


                                       12
       Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 13 of 32



stock price and were therefore immaterial as a matter of law, (2)

were made without the requisite scienter, and (3) are either

demonstrably true or constitute opinion commentary protected by

the First Amendment.           They further contend that the SEC’s claim

based on Rule 206 of the Investment Advisers Act must fail because

the SEC has provided no evidence that Lemelson defrauded his own

investors.      I address these arguments in turn.

          1.       Materiality

       “To establish a violation of Section 10(b) and Rule 10b-5,

the SEC must prove that in connection with the purchase or sale of

a security the defendant, acting with scienter, made a material

misrepresentation (or a material omission if the defendant had a

duty to speak) or used a fraudulent device.” VanCook v. SEC, 653

F.3d 130, 138 (2d Cir. 2011) (citation omitted); see also 15 U.S.C.

§ 77q(a); 17 C.F.R. § 240.10b–5.

       The defendants argue that the statements made by Lemelson are

not material because they did not have any demonstrable effect on

Ligand’s stock price. They further claim that the SEC has failed

as a matter of law to prove the materiality element because it did

not produce an “event study.” Dkt. 125 at 27–28.

       The materiality of a statement is determined by the “total

mix” test put forth in Basic Inc. v. Levinson, 485 U.S. 224 (1988).

That   is,     “there   must    be   a   substantial   likelihood   that   the

disclosure of the omitted fact would have been viewed by the

                                           13
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 14 of 32



reasonable investor as having significantly altered the ‘total

mix’ of information made available.”            Id. at 233 (quoting TSC

Industries, Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)).

     Whether a drop in Ligand’s stock price accompanied Lemelson’s

statements is in dispute. The defendants argue that the SEC failed

to produce any evidence that the challenged statements caused

Ligand’s stock price to drop.       The SEC, on the other hand, points

to several disputed assertions in its statement of facts that

Lemelson’s statements were accompanied by a drop in stock price or

other evidence of materiality.       Specifically, the SEC puts forth

evidence that:

  (1)   “Ligand’s   stock   price   dropped by       34%   during   the time

        Lemelson was publishing his reports.”          Dkt. 132 ¶ 143.

  (2)   “Ligand’s stock price dropped 5.4% immediately in the wake

        of Lemelson publishing his first report on June 16, 2014.”

        Dkt. 132 ¶ 144.

  (3)   “Lemelson   himself,     along   with   at   least   several    media

        outlets,    attributed    Ligand’s      falling    stock    price   to

        Lemelson’s misstatements.”        Dkt. 132 ¶ 147.

     In support of the final allegation, the SEC cites an email by

Lemelson claiming that “[o]ur multi-month battle with [Ligand] has

also been paying off[.] [S]hares are now down ~40% since LCM

published its first (of six) report(s).”          Dkt. 133-21 at 1. In an

email to his investors, Lemelson similarly claimed that “[s]hares
                                         14
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 15 of 32



of [Ligand] dropped ~2% during the [Benzinga] interview.” Dkt.

133-22 at 1.     And a slide in an Amvona Fund presentation asserted

that “[Ligand] shares drop ~16% within 6 trading days [of the June

16 report]—Lemelson Capital is credited with the drop in market

cap by USAToday, ValueWalk, Benzinga, SeekingAlpha and others.”

Dkt. 133-23 at 2.

     When the evidence is viewed in the light most favorable to

the SEC, a reasonable jury could find that Lemelson’s statements

“significantly      altered    the   total    mix    of   information     made

available.”    See Basic, 485 U.S. at 233 (cleaned up).             This is

especially so because the determination of materiality is normally

reserved for the jury.        See In re Cabletron Sys., Inc., 311 F.3d

11, 34 (1st Cir. 2002).

     The defendants allege that the evidence that “Ligand’s stock

price dropped by 34% during the time Lemelson was publishing his

reports,” Dkt. 132 ¶ 143, can only support a claim of “scheme

liability,” which they contend the SEC has not adequately pleaded

because “the Commission’s scheme liability claim is no broader

than its false statements claim.”             Dkt. 140 at 8–9.      This is

because the 34% drop in stock price occurred over a four-month

period, rather than immediately after any of Lemelson’s four

challenged statements. But the SEC has also provided other evidence

of   materiality,     including      Lemelson’s     own   claims   that    the

statements caused a drop in Ligand’s stock price.

                                         15
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 16 of 32



      The defendants contend that the materiality element requires

a showing of an immediate drop in stock price in civil enforcement

cases brought by the SEC.             The defendants cite one decision of

this Court, Emerson v. Genocea Biosciences, Inc., 353 F. Supp. 3d

28 (D. Mass 2018), which concluded that the absence of a stock-

price drop after the release of an allegedly misleading press

release disclosing twelve-month virus-shedding testing results but

not the six-month results was “fatal to Plaintiffs’ allegations”

of materiality.         See id. at 41.      But the defendants’ reliance on

Emerson     is     misplaced.         Not    only    is     Emerson   factually

distinguishable because the plaintiffs there failed to satisfy the

materiality element in part because the release of the twelve-

month data was “without consequence,” id., but it also involved

claims by private plaintiffs under Rule 10b-5, see id. at 37. The

plaintiffs in Emerson were therefore required to make a showing of

“reliance” not required here. See Sec. & Exch. Comm’n v. Lemelson,

355   F.   Supp.   3d    107,   109   (D.   Mass.   2019)   (explaining   that,

“[u]nlike private litigants, the SEC need not prove the additional

elements of reliance or loss causation” (quoting SEC v. Pirate

Inv’r LLC, 580 F.3d 233, 239 n.10 (4th Cir. 2009)).

      By requiring the SEC in the present case to show that the

Ligand market price dropped after Lemelson’s statements, the Court

would essentially be requiring the SEC to prove the reliance

element in a civil enforcement action.                Such a requirement is

                                            16
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 17 of 32



unsupported by the caselaw, and it would go against the Supreme

Court’s admonition that the materiality element not be “confin[ed]

. . . to a rigid formula.”     Basic, 485 U.S. at 236.

     Thus, although a change in stock price is relevant to a jury’s

analysis of the materiality element, an absence of change in stock

price is not dispositive.       See United States v. Bilzerian, 926

F.2d 1285, 1298 (2d Cir. 1991), cert. denied, 502 U.S. 813 (1991)

(“[W]hether a public company’s stock price moves up or down or

stays the same . . . does not establish the materiality of the

statements made, though stock movement is a factor the jury may

consider relevant.”).      This conclusion is consistent with the

Second Circuit’s holding that the materiality element does not

require a showing “that the investor would have acted differently

if an accurate disclosure was made.”       See Ganino v. Citizens Utils.

Co., 228 F.3d 154, 162 (2d Cir. 2000) (citation omitted).

     The defendants’ argument that the SEC has failed to prove

materiality because it did not provide an event study fares no

better.    To be sure, event studies, or expert reports that examine

the causes of changes in stock prices, are one important factor

that a jury may consider in assessing materiality.         Courts in the

Third Circuit, in particular, have given heavy weight to event

studies.    See Sec. & Exch. Comm’n v. Berlacher, No. 07-3800, 2010

WL 3566790, at *7 (E.D. Pa. Sept. 13, 2010) (explaining that the

defendant’s expert conducted an event study “[c]onsistent with the

                                      17
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 18 of 32



Third Circuit’s post hoc analysis of stock price movement to

determine materiality”); Sec. & Exch. Comm’n v. Goldstone, No. 12-

0257, 2016 WL 3135651, at *46 (D.N.M. May 10, 2016) (noting that

event studies are “essentially . . . mandatory” in the Third

Circuit).      But the defendants cite no decisions of the First

Circuit in which an event study was required at the summary

judgment stage in an action brought by the SEC.                    Their argument

therefore fails for the same reasons as discussed above.

     As   an   additional      argument,    the       defendants    contend    that

Lemelson’s statements could not have altered the “total mix” of

information    because    he   disclosed        his    short   position   in   the

interview and the reports and had characterized the reports as

opinion commentary.      See Basic, 485 U.S. at 233.           In some contexts,

a report’s analysis may be “accompanied by meaningful cautionary

statements and specific warnings of the risks involved,” and “that

language may be sufficient to render the alleged omissions or

misrepresentations immaterial as a matter of law.”                  See Saltzberg

v. TM Sterling/Austin Assocs., Ltd., 45 F.3d 399, 400 (11th Cir.

1995) (involving an offering document); see also Sturm v. Marriott

Marquis Corp., 26 F. Supp. 2d 1358, 1366 (N.D. Ga. 1998) (finding

that misrepresentations did not alter the total mix of facts

available where, among other disclaimers, the risk of reduced

distributions and equity share to limited partners, the details

surrounding a fairness opinion, and conflicts of interest were

                                           18
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 19 of 32



disclosed). In this context, Lemelson’s statements regarding his

short position and the status of his reports as opinion commentary

are not specific enough in light of the alleged misstatements of

fact to immunize him against a finding of materiality as a matter

of law.

      The defendants argue that Lemelson’s statement that a member

of   Ligand’s     investor       relations    firm   “basically   agreed”    that

Promacta was going away was too vague to satisfy the materiality

element.    See Dkt. 127 ¶ 15.          To the contrary, Lemelson described

an alleged “actual happening” during his call with Voss, and not

a nonspecific conjecture. See Omnicare, Inc. v. Laborers Dist.

Council Const. Indus. Pension Fund, 575 U.S. 175, 183 (2015)

(describing     a   fact    as    an   “actual    happening”   that   “expresses

certainty about a thing” (cleaned up)). His statement was not too

vague to be found material by a reasonable jury.

      With regard to Lemelson’s statements that Viking did not

consult    with     its    auditors    or    conduct   clinical   studies,    the

defendants contend that Lemelson’s statements about a third-party

company could not have been construed as material to Ligand. It is

no coincidence, however, that the statements about Viking appeared

in Lemelson’s report on Ligand, in which he expressly explained

that Viking and Ligand had reached a “broad licensing deal.”                 Dkt.

127-15 at 7.        The defendants further argue that the statements

were not raised by Ligand in its presentations to the SEC. But

                                             19
       Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 20 of 32



Ligand’s        failure   to     highlight      these    statements     in    these

presentations does not render them immaterial as a matter of law.

       Finally,     the     defendants        argue   that     Lemelson’s    fourth

statement was not material because Lemelson disclosed that he was

considering only Ligand’s tangible assets in calculating the debt-

to-tangible-equity ratio.             This disclosure does not address the

overarching problem that Lemelson falsely described Ligand as

“insolvent” on the basis of his calculations.                  See Dkt. 127-23 at

2.     The defendants have therefore failed to show that the fourth

statement was immaterial as a matter of law.

           2.       Scienter

       The Supreme Court has defined the term “scienter” in the Rule

10b-5 context as “a mental state embracing intent to deceive,

manipulate, or defraud.”             Aaron v. Sec. & Exch. Comm’n, 446 U.S.

680, 686 n.5 (1980) (citation omitted).                  The First Circuit has

clarified that evidence of “a high degree of recklessness” may

also satisfy the scienter element.                  Mississippi Pub. Emps. Ret.

Sys. v. Bos. Sci. Corp., 649 F.3d 5, 20 (1st Cir. 2011) (cleaned

up).     “Recklessness in this context means a highly unreasonable

omission,       involving      not   merely    simple,    or    even   inexcusable

negligence, but an extreme departure from the standards of ordinary

care, and which presents a danger of misleading buyers or sellers

that is either known to the defendant or is so obvious the actor

must have been aware of it.”                  Id. (cleaned up).        “Knowingly

                                               20
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 21 of 32



omitting     material     information     is     probative,     although    not

determinative, of scienter.”        Id. (cleaned up).

      Arguing that the SEC has provided no evidence of scienter,

the defendants point to the fact that Lemelson published all of

his reports under his own name, disclosed that he had taken a short

position in Ligand stock, cited the source materials behind his

commentary, and retained his short position for months. The first

three of these arguments fail for the same reasons described above:

Lemelson’s generic disclosures are not enough to demonstrate that

he   was   not   at   least   reckless   in    making   the   four   challenged

statements. Lemelson’s argument that he did not have the requisite

scienter because he retained his short position for several months

is similarly unavailing. Although Lemelson’s delay in cashing in

on his short position is a factor that a jury might consider in

determining whether Lemelson had the requisite scienter, this fact

is not dispositive at the summary judgment stage.               Moreover, the

record shows that Lemelson in fact covered some of his shares in

Ligand immediately after the June 14, 2014 and August 14 and 22,

2014 statements.

      The defendants argue that the first of Lemelson’s challenged

statements fails for a lack of scienter for additional reasons.

Specifically, they argue that (1) Lemelson took real-time notes of

his call with Voss that support his version of the call, (2) Ligand

CEO Higgins suggested that Voss’s silence on the call might have

                                         21
       Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 22 of 32



been   construed    as   tacit    agreement,      and   (3)   the    context   of

Lemelson’s statement, which was a brief moment in a 22-minute

interview, demonstrates a lack of scienter.                   But once again,

although these contextual details might support Lemelson’s case

before a jury, they do not suffice to show that Lemelson lacked

scienter as a matter of law.

       Moreover,   the   SEC     has   provided    sufficient       evidence   of

scienter to support bringing this case to trial.              Lemelson’s claim

that Voss agreed that Promacta was “going away” appears to be hotly

contested by the parties.         See 132 at 8.     Although the defendants

argue that this first challenged statement fails for a lack of

scienter because it is based on an unsupported “he said/he said”

situation, they do not explain why Voss’s account of his exchange

with Lemelson should be completely discredited by the Court at

this juncture.

       Similarly, a reasonable jury could find that Lemelson was

aware of the risk that his statements about Viking and Ligand’s

alleged insolvency could mislead investors.               And, as discussed

above, Lemelson’s repeated attempts to take credit for the drop in

Ligand’s stock price, in particular, support the conclusion that

he believed the statements that he made were material.                 In light

of the series of disputed facts in this case, as well as the

general principle that scienter is usually a question reserved for

the jury, the Court denies the defendants’ motion for summary

                                          22
        Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 23 of 32



judgment on this issue.         See Sec. & Exch. Comm’n v. Ficken, 546

F.3d 45, 51 (1st Cir. 2008) (“[I]t is unusual to grant summary

judgment on scienter.”)

           3.      First Amendment

        Courts have held that, although expressions of opinion may be

considered misrepresentations and omissions under securities laws,

when a plaintiff asserts a claim based on an opinion, “liability

lies only to the extent that the statement was both objectively

false    and    disbelieved    by   the   defendant     at    the   time   it    was

expressed.”      Fait v. Regions Fin. Corp., 655 F.3d 105, 110 (2d

Cir. 2011); see also Mayer v. Mylod, 988 F.2d 635, 639 (6th Cir.

1993) (“Material statements which contain the speaker’s opinion

are actionable under Section 10(b) of the Securities Exchange Act

if the speaker does not believe the opinion and the opinion is not

factually well-grounded.”)(citations omitted).                Moreover, “when a

speaker     outlines    the   factual     basis   for   his    conclusion,       his

statement is protected by the First Amendment.”                     Partington v.

Bugliosi, 56 F.3d 1147, 1156 (9th Cir. 1995).

        When determining whether a statement is opinion or fact, “the

relevant     question   is    not   whether     challenged    language     may   be

described as an opinion, but whether it reasonably would be

understood to declare or imply provable assertions of fact.”

Phantom Touring, Inc. v. Affiliated Publications, 953 F.2d 724,

727 (1st Cir. 1992), cert. denied, 504 U.S. 974 (1992) (citation

                                           23
        Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 24 of 32



omitted).     The Supreme Court has explained that “a fact is a thing

done or existing or an actual happening,” while “an opinion is a

belief, a view, or a sentiment which the mind forms of persons or

things.     Most important, a statement of fact (‘the coffee is hot’)

expresses certainty about a thing, whereas a statement of opinion

(‘I think the coffee is hot’) does not.”            Omnicare, 575 U.S. at

183 (cleaned up).

        The defendants argue that Lemelson’s four statements were

either demonstrably true or were expressions of his opinion that

are protected by the First Amendment.             They further argue that

Lemelson believed that his opinions were true at the time he made

them.     For instance, they argue that Lemelson’s statement during

the June 19, 2014 interview that Voss “basically agreed” that

Promacta was going away was an opinion, and not a fact. As

discussed above, however, Lemelson’s statement characterized a

past “actual happening,” see id., and may therefore be construed

to characterize a statement of fact, not an opinion.

        The defendants similarly argue that Lemelson’s statement that

Viking had “yet to consult with [its auditors] on any material

issues” was a protected opinion.           See Dkt. 127-15 at 10.          They

focus on the word “material,” implying that Lemelson believed that

Viking had consulted with auditors on only immaterial issues. But

this argument misses the second relevant sentence in Lemelson’s

report, which stated that “[t]he financial statements provided on

                                         24
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 25 of 32



the S1 are accordingly unaudited.” Id. This unqualified assertion

that the financial statements provided on the S1 are unaudited

cannot reasonably be construed as an opinion at this juncture.

      The defendants contend, likewise, that Lemelson’s statement

that “Viking does not intend to conduct any preclinical studies or

trials” was not false.          Dkt. 140 at 14.         They assert that Lemelson

was merely commenting on the fact that Viking itself would not

conduct any clinical studies, and that it would instead rely on

third parties to do so.           They further claim that the context of

Lemelson’s report, which “opined that Viking offered no value to

Ligand shareholders” and that “Ligand’s transaction with Viking

appeared to be for the purpose of shifting various liabilities to

another   entity       for   financial/accounting          reasons,”     makes   this

inference clear.        Dkt. 125 at 41 (citing Dkt. 132 ¶ 52).                Although

Lemelson’s    statement        that    Viking    offered    no   value    to   Ligand

shareholders might have been an opinion, the basis of this opinion—

that Viking did not intend to conduct any preclinical studies or

trials—is a fact statement that could reasonably be construed as

misleading.      Moreover, Viking’s CEO testified that “the model of

Viking, and 75 percent of the industry, is to hire third parties

to conduct their experiments.”              Dkt. 132 ¶ 51. In this broader

context, Lemelson’s statement that “Viking does not intend to

conduct any preclinical studies or trials,” Dkt. 140 at 14, could

be   construed    to    mean    that    Viking    did    not   intend    to    conduct

                                            25
        Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 26 of 32



preclinical studies or trials through third parties or otherwise.

A jury could reasonably conclude that it is a misleading half

truth.

        The defendants also argue that Lemelson’s statements about

Viking were opinion evidence protected under the First Amendment

because (1) Lemelson disclosed that the basis for his statements

was the Form S-1 and (2) the SEC has presented no evidence showing

that Lemelson believed the statements to be false. But Lemelson

does     not     show    how    this      context    might   have   converted      his

characterizations of fact about Viking’s reliance on auditors and

its intent to conduct clinical trials into opinion evidence.

        Finally, the defendants argue that Lemelson’s statements

regarding Ligand’s debt-to-tangible-equity ratio are protected

under      the   First    Amendment        because    they   were   not    false     or

misleading.        But the SEC argues that Lemelson’s conclusion based

on   his    calculation        of   the    debt-to-tangible-equity        ratio    that

Ligand was insolvent was false.                Because Ligand’s CEO testified

that Ligand was not insolvent at the time of Lemelson’s statement

or during his tenure at the company, and because the defendants

have not put forth testimony showing that Ligand was insolvent,

this issue involves a fact dispute.                  And although the defendants

argue that Ligand’s insolvency is a matter of expert opinion,

neither party has explained the accounting issue well to the Court

or how expert testimony is required.

                                               26
        Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 27 of 32



           4.        Investment Advisers Act claim

        As a final matter, the defendants argue that the SEC has

failed to provide any evidence that Lemelson defrauded his current

investors, and that the SEC’s claim under Section 206(4) of the

Investment Advisers Act, 15 U.S.C. § 80b-6(4), and Rule 206(4)-8

thereunder, 17 C.F.R. § 275.206(4)-8, must fail.                   Section 206(4)

makes it unlawful for any investment adviser “to engage in any

act,     practice,     or    course   of    business     which    is        fraudulent,

deceptive, or manipulative.”               15 U.S.C. § 80b-6(4).             17 C.F.R.

§ 275.206(4)-8         prohibits      investment    advisers           to    a   pooled

investment vehicle from “[m]ak[ing] any untrue statement of a

material fact or omit[ting] to state a material fact necessary to

make the statements made, in the light of the circumstances under

which     they   were       made,   not    misleading,    to     any    investor     or

prospective investor in the pooled investment vehicle.”

        Based on the language of 17 C.F.R. § 275.206(4)-8, the SEC

argues that it has provided evidence that the defendants violated

the Investment Advisers Act by directing false and misleading

statements to prospective investors.               In support, the SEC cites

evidence of Lemelson’s emails to his prospective investors, which

highlighted      the     reports      containing    the    alleged           misleading

statements.      The SEC contends that Lemelson may also be liable

based on similar emails sent to current investors.                          Because the

SEC has provided evidence supporting its Investment Advisers Act

                                              27
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 28 of 32



claims, I deny the defendants’ motion for summary judgment as to

this issue.

     B.     The SEC’s Motion for Partial Summary Judgment

     The SEC has moved for summary judgment on the defendants’

affirmative defense of selective enforcement. To establish a claim

for an equal protection violation based on selective enforcement,

a defendant must show that “(1) the [defendant], compared with

others similarly situated, was selectively treated; and (2) that

such selective treatment was based on impermissible considerations

such as race, religion, intent to inhibit or punish the exercise

of constitutional rights, or malicious or bad faith intent to

injure a person.” Rubinovitz v. Rogato, 60 F.3d 906, 910 (1st Cir.

1995) (quoting Yerardi’s Moody St. Rest. & Lounge, Inc. v. Bd. of

Selectmen, 878 F.2d 16, 21 (1st Cir. 1989)).                     The defendants

shoulder the burden of production and persuasion on an affirmative

defense of selective enforcement. Cordi-Allen v. Conlon, 494 F.3d

245, 250 (1st Cir. 2007).

          1.        Similarly Situated Persons

     The party “claiming an equal protection violation must first

identify and relate specific instances where persons situated

similarly      in   all   relevant    aspects   were   treated    differently.”

Cordi-Allen, 494 F.3d at 250–51 (emphasis in original) (cleaned

up). To determine whether individuals or entities are similarly

situated,      “the   test    is     whether    a   prudent   person,   looking

                                           28
        Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 29 of 32



objectively at the incidents, would think them roughly equivalent

and the protagonists similarly situated. . . . The relevant aspects

are   those    factual     elements   which     determine     whether   reasoned

analogy supports, or demands, a like result.” Aponte-Ramos v.

Alvarez-Rubio, 783 F.3d 905, 909 (1st Cir. 2015) (cleaned up). To

carry the burden of proving substantial similarity, “plaintiffs

must show an extremely high degree of similarity between themselves

and the persons to whom they compare themselves.” Snyder v. Gaudet,

756 F.3d 30, 35 (1st Cir. 2014) (quoting Cordi-Allen, 494 F.3d at

251). An “exact correlation” is not required, but “there must be

sufficient proof on the relevant aspects of the comparison to

warrant a reasonable inference of substantial similarity.” Cordi-

Allen, 494 F.3d at 251 (cleaned up).

        The   defendants   argue   that   the     SEC   has   failed    to   bring

enforcement actions against entities and individuals engaged in

conduct like that on which the SEC bases its claims in the present

case.     Specifically, the defendants cite as comparators “entities

that published reports critical of Ligand between January 4, 2013

and January 16, 2019 and who are not subject to a Commission

enforcement action.”         Dkt. 134 at 19–20.         However, none of the

entities cited by the defendants are alleged to have made false or

misleading      statements    of   fact   about    Ligand.       Nor    have   the

defendants provided evidence of the nature of their short positions

in Ligand.      For this reason, the defendants have failed to point

                                          29
        Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 30 of 32



to persons with whom they share “an extremely high degree of

similarity,” see Snyder, 756 F.3d at 35, who were not charged by

the SEC.        The defendants have therefore not provided sufficient

evidence in support of their selective-enforcement defense, and

their argument fails for this reason alone.

           2.       Impermissible Considerations

      The defendants have also failed to provide evidence that the

SEC relied on impermissible considerations in deciding to charge

them.      “[I]n the absence of invidious discrimination or the abuse

of a fundamental right, a party may establish an equal protection

violation with evidence of bad faith or malicious intent to

injure.”        Rubinovitz, 60 F.3d at 911 (citation omitted).             “Bad-

faith or malicious-intent-to-injure cases are infrequent,” and

“the malice/bad faith standard should be scrupulously met.”                 Id.

(cleaned up).

      The defendants argue that the SEC impermissibly considered

Lemelson’s religion, was motivated by Ligand’s undue influence,

and sought to suppress Lemelson’s free speech.               With regard to

Lemelson’s religious affiliation, although the defendants have

pointed to some evidence demonstrating potential bias on the part

of Ligand employees, who joked about Lemelson’s status as a priest

in internal emails, the link between the Ligand employees and the

SEC   is    too    attenuated   to   support   a   finding   that   the     SEC

impermissibly considered Lemelson’s religion.             And although the

                                         30
      Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 31 of 32



SEC posed a snarky question to Lemelson about his religion at

deposition,    the    SEC’s   questioning       was   in   direct    response     to

statements made by Lemelson about comparisons that he drew between

himself and Jesus.        The defendants have provided no evidence

showing that this litigation was the result of bias.

      The defendants’ argument that the SEC was biased against them

because of its relationship with Ligand also fails.                  Although the

defendants    have    shown   that   Ligand’s     attorney       Bondi    was    once

employed by the SEC, they have not provided evidence that this

former employment relationship influenced the decision of the

Commissioners to bring the present action against the defendants.

One of the Commissioners (Hester Peirce) appears to have maintained

a friendship with Bondi, but the defendants have not demonstrated

that the two ever discussed the Ligand action.                      Moreover, the

defendants have provided little evidence that either they or Ligand

received preferential or negative treatment outside the scope of

the SEC’s rules.

      Finally, any argument by the defendants that the SEC targeted

Lemelson because of his exercise of his protected speech must fail

for   the   reasons    discussed     in    this   Court’s    analysis       of    the

defendants’   motion    for   summary      judgment.       Namely,       Lemelson’s

statements    could    reasonably     be     construed      as    fraudulent      or

misleading, and a rational basis existed for the SEC to charge

Lemelson for making the statements.

                                           31
     Case 1:18-cv-11926-PBS Document 146 Filed 04/06/21 Page 32 of 32



                                  ORDER

     For   the   reasons   set   forth   above,   the   Court   DENIES   the

defendants’ motion for summary judgment (Dkt. 124) and ALLOWS the

SEC’s motion for partial summary judgment (Dkt. 121).



SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                         32
